Case 0:18-cv-61520-MGC Document 26 Entered on FLSD Docket 11/16/2018 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISON

  DIANNE CO,
            Plaintiff,                                           CASE NO.: 2018-cv-61520
  vs.
  FIRSTSERVICE RESIDENTIAL FLORIDA, INC.,
            Defendant.
  _____________________________________________/

                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and having amicably resolved all matters in
  controversy, the Plaintiff, Dianne Co (“Plaintiff”) and Defendant, FirstService Residential Florida,
  Inc., jointly stipulate to a Dismissal with Prejudice of this action with each party to bear its own
  attorney’s fees and costs.
                                   Consent of Counsel for Defendant
            Pursuant to Local Rule 1.05(d), the undersigned counsel for Plaintiff represents to the Court
  that counsel for FirstService Residential Florida, Inc., has authorized him to affix his electronic
  signature to this Joint Stipulation of Dismissal with Prejudice.

                         Respectfully submitted this 16th day of November, 2018,

         /s/ Max Story_________                        /s/ Ronnie Guillen _____
         Max Story, Esq.                               Ronnie Guillen, Esq.
         Florida Bar No. 0527238                       Florida Bar No. 842001
        Austin J. Griffin, Esquire                     Guillen.r@wssllp.com
        Florida Bar No.: 117740                        Ilan A. Kairy, Esq.
        328 2nd Ave. North, Suite 100                  Florida Bar No. 120561
        Jacksonville Beach, FL 32250                   Kairy.i@wssllp.com
        Phone: (904) 372-4109                          Winget, Spadafora & Schwartzberg, LLP
        Fax: (904) 758-5333                            14 NE 1st Avenue, Suite 600
        max@storylawgroup.com                          Miami, FL 33132
        Counsel for Plaintiff                          Phone: (305) 830-0600
                                                       Facsimile: (305) 830-0601
                                                       Counsel for Defendant
Case 0:18-cv-61520-MGC Document 26 Entered on FLSD Docket 11/16/2018 Page 2 of 2



                                  CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of the forgoing was electronically filed
  with the Clerk of Court by using the CM/ECF system which will send notice of electronic filing
  to all counsel of record, this 16th day of November, 2018.

                                               /s/ Max Story_______
                                               Florida Bar: 0527238
